DETAILED ACTION
This office action is based on the claim set submitted and filed on 08/11/2022.
Claims 8 and 15-20 have been canceled. Claims 21-26 are new.
Claims 1-7, 9-14, and 21-26 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-7, 9-14 and 21-26 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(1). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function, See MPEP 2161.01(1) citing in part Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries."). 
Specifically, with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the claimed function. MPEP 2161.01(1).
Claim 1, 10, and 26 recite “applying a selected intervention treatment to the user in response to the user selecting the selected intervention treatment from the generated report”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0034], discloses receiving a treatment data that has been utilized such as parameters used to apply the stimuli to a user. There is no explicit definition describing a applying a selected intervention in response to selecting intervention from generated report as claimed.
Claim 26 recites “transmitting an instruction to an actuator to apply a selected intervention treatment to the user”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0023], [0028], discloses interface components includes mechanical actuators to provide a stimuli. There is no explicit definition describing transmitting an instruction to an actuator to apply a selected intervention as claimed.
Claim 22, recites “ratio of the enhancement versus the suppression”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0045] discloses prioritizing frequency for generation of a quality assessment metric for sleep quality improvement using enhancement of slow was activity or suppression of high frequency activity. There is no explicit definition describing a ratio between enhancement and suppression as claimed. 
Therefore, applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention at the time the application was filed


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Miesel et al. (US 2007 /0123758 A1 – “Miesel”) in view of Burton (WO 2016/110804 A1)

Regarding Claim 1, Miesel teaches a method comprising:
receiving measurement data from a plurality of data sources, the measurement data comprising a plurality of measurements of biological parameters of a user before and after a sleep intervention Miesel discloses receiving measurement data [biological parameters] of patient sleep quality [before intervention] such as efficiency and latency from plurality of sensors [data sources] such as heart rate, SpO2, blood flow, brain electrical activity, eye motion, etc., and receiving such data metric values indicating sleep quality [after intervention] indicating efficacy of a therapy (Miesel: [0010], [0022], [0029]; delivering deep brain stimulation (DBS) therapy from a medical device to a patient via a lead implanted in a brain of the patient, sensing at least one physiological parameter signal during treatment of the patient with the medical device, determining values of a sleep quality metric based on the at least one physiological parameter signal, [0050]; One or more physiological parameters are monitored to identify the quality of a patient's sleep…, [0052], [0064], [0085])
receiving treatment data comprising one or more treatment parameters associated with the sleep intervention Miesel discloses plurality of therapy parameter sets for delivering treatment associated with sleep intervention (Miesel: [Fig. 10], [0024], [0059]; IMD 18 delivers therapy according to a set of therapy parameters, i.e., a set of values for a number of parameters that define the therapy delivered according to that therapy parameter set…, [0076]; IMD 18 may identify the current set of therapy parameters when a value of one or more sleep quality metrics is collected, and may associate that value with the current therapy parameter sets…, [0078], [0130])
generating, using one or more processors, a plurality of quality assessment metrics based on the received measurement data, the plurality of quality assessment metrics being generated based, at least in part, on a comparison of the plurality of measurements of biological parameters before and after the sleep intervention Miesel discloses using the parameters obtained from the different measurements to generate plurality of sleep quality assessment metrics such sleep efficacy and latency metrics and comparing current sleep quality metric value to a reference, apply therapy [intervention] according to indication of sleep quality versus pervious quality and monitor progression [comparison], and receive respective updated sleep quality metrics (Miesel: [Fig. 10], [0066]; IMD 18 may determine sleep efficiency and/or sleep latency values…, [0071]; [0074]; an EEG signal may be filtered and analyzed, as well as statistically combined with other physiological parameters, to minimize the possibility of falsely detecting sleep or a sleep state, [0075]; IMD 18 may determine a value for an overall sleep quality metric based on the collected values for the plurality of sleep quality metrics, [0164]; IMD 18 determines a value of a sleep quality metric according to any of the techniques described above (204) …, [0165]; IMD 18 stores a representative value of the sleep quality metric, e.g., a mean or median value, for each of the plurality of therapy parameter sets 152. IMD 18 updates the representative values for the current therapy parameter set based on the newly determined value of the sleep quality metric…, [0173]-[0174], [0176], [0179])
the intervention treatments including applying actuations to a brain of the user Miesel discloses a lead implemented in the brain of a patient delivers brain stimulation therapy [applying actuations to a brain of the user] (Miesel: [0030], [0053], [0057]) 
generating a report (Miesel: [0077]; programmer 28 may report the quality of the patient's sleep to patient 12 to provide patient 12 with an objective indication of whether his or her sleep quality is good, adequate, or poor. Programmer 28 may also present a graphical representation of the sleep quality metric values, such as a trend diagram of values of one or more sleep quality metrics over time).
applying a selected intervention treatment to the user in response to the user selecting the selected intervention treatment from the generated report Miesel discloses a device programmed  to deliver therapy based on set of parameters that can be modified or adjusted [applying a selected] automatically or suggested to a patient via a programmer that is reporting quality of sleep where a patient may control to select parameters set [selecting] for the delivery of therapy (Miesel: [0059], [0062], [0077]).
Miesel discloses modifying and identifying therapy parameters to produce optimal sleep quality results [0078], [0144], but does not disclose a comparison of plurality of biomarkers in sleep and a model for predication and estimating results of therapy profile of the user and generate a report based on the model.
Burton teaches 
a comparison of a plurality of biomarkers identifying markers in a sleep profile of the user Burton discloses comparing sleep quality requirements to include sleep parameters or markers (biomarkers) where biomarkers such as alpha rhythm EEG, alpha and beta waves, frequencies, EMG levels are analyzed at different sleep stages [comparison of a plurality of biomarkers] and generate [identifying] a patient rhythm, frequencies, levels [markers] where activities during sleep are compared to normative or reference data that provides biomarker associated with a patient specific event of interest [sleep profile of the user] (Burton: [p. 53, line 1-9], [p. 76, line 1-10], [p. 86, line 31-53], [p. 95, line 9-19], [p. 151, line 13-19], [p. 170, line 43-46], [p. 185, line 18-19], [p. 211, line 1-6], [p. 227, line 7-10]).
generating a machine learning estimation model based, at least in part, on the plurality of quality assessment metrics and the received treatment data, the estimation model being configured to generate one or more predicted results associated with intervention treatments, Burton discloses an algorithm that is self-learning or fine-tuning for evaluating outcome measures of a subject(s) test data [treatment data] to establish model(s) corresponding to the subject state configured for predicating probability measures [generate one or more predicated results] and provides analysis that defines probability of an outcomes based on a model [estimation model] defined by parameters or variables used to detect a health condition where the outcomes based on different selected therapies [interventions], e.g. circadian clock shift, medications, stimulation, bright light, etc. for improving sleep quality, reduce deficit, etc., and where the self-learning system trained to predict [estimate] outcome scenarios (Burton: [p. 27, line 1-11], [p. 28, line 55-57], [p. 29, line 7-35], [p. 204, line 40-51], [p.257, line 34-49], [p. 345-346])
generating a report based, at least in part, on the estimation model Burton discloses predicated or estimated values may be reported (Burton: [p. 257, line 48-49])
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Miesel to incorporate identifying markers in sleep profile of the user and to incorporate an estimation model for predicting outcomes of therapy, as taught by Burton in order to track individual indices, occurrences, trends applicable to early onset or the incidence of disorders and providing accuracy of diagnostics and outcomes to accomplish health requirements (Burton: [p. 29, line 43-45], [p. 211, line 44-47]).

Regarding Claim 2 (Original), the combination of Miesel and Burton teaches the method of claim 1 further comprising:
generating a plurality of additional measurements based, at least in part, on the received measurement data Miesel discloses based on the received sensors measurements data, additional measurements may be generated such as activity level of the patient, inactivity period, etc. (Miesle: [0065], [0067]; IMD 18 may identify the time at which patient 12 begins attempting to fall asleep in a variety of ways… IMD 18 may monitor the activity level of patient 12, and identify the time when patient 12 is attempting to fall asleep…, [0068]).

Regarding Claim 3 (Previously Presented), the combination of Miesel and Burton teaches the method of claim 2, wherein the plurality of additional measurements represents the plurality of biomarkers associated with the user Miesel discloses a measurement od melatonin level [biomarker of circadian dysregulation] that provides additional sleep measurement (Miesel: [0068]; IMD 18 may determine the time at which patient 12 is attempting to fall asleep based on the level of melatonin within one or more bodily fluids of patient 12…). However, does not discloses a plurality of biomarkers. Burton discloses identifying neurological biomarkers [plurality of biomarkers associated with the user] associated with brain activity and a condition (Burton: [p. 33, line 6-7], [p. 77, line 17], [p. 152, line 5-7]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 4 (Original), the combination of Miesel and Burton teaches the method of claim 3, wherein each of the plurality of quality assessment metrics represents a comparison of a measured performance against a reference value Miesel discloses comparing the current sleep metric values, mean, median , overall [measured performance] with a threshold values [reference values] (Miesel: [0176]; patient programmer 234 receives a sleep quality metric value from IMD 122 (or IMDs 18 or 32) (246), and compares the value to a threshold value 242…).

Regarding Claim 5 (Original), the combination of Miesel and Burton teaches the method of claim 4, wherein each of the plurality of quality assessment metrics is associated with at least one of the plurality of biomarkers Miesel does not discloses biomarkers. Burton discloses using comparing a ration of different activities during sleep and normative data that provides a metric [quality assessment metric(s)] biomarkers (Burton: [p. 152, line 5-8], [p. 163, line 18- 22], [p. 170, line 34-36, 43-46], [p. 284]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 6 (Original), the combination of Miesel and Burton teaches the method of claim 1, wherein the report is capable of being displayed as a user interface screen in a display device Miesel discloses a user interface displaying a report of outcomes (Miesel: [0077]; Programmer 28 may receive sleep quality metric values from IMD 18, and may provide sleep quality information to a user based on the sleep quality metric values … provide a message to patient 12, e.g., via a display, related to sleep quality based on received sleep quality metric values… programmer 28 may report the quality of the patient's sleep to patient 12 to provide patient 12 with an objective indication of whether his or her sleep quality is good, adequate, or poor. Programmer 28 may also present a graphical representation of the sleep quality metric values, such as a trend diagram of values of one or more sleep quality metrics over time, [0166]).

Regarding Claim 7 (Original), the combination of Miesel and Burton teaches the method of claim 6 further comprising:
receiving one or more inputs from the user via the user interface screen (Miesel: [0061]; the display may be a touch screen display, and a user may interact with programmer 28 via the display …, [0132])
configuring the report based, at least in part, on the received one or more inputs Miesel discloses receiving a customized report such as trend diagram or a histogram or pie chart for sleep quality (Miesel: [0077]), however does not expressly discloses configuring the report based on received inputs. Burton discloses a user interface providing a configured report based a user provided input such as adding values, changing parameters, etc. (Burton: [Fig. 91-95], [p. 247, line 7-19], [p. 248, line 1-20], [p. 257, line 48-49]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Miesel to incorporate configuration of a report based on inputs, as taught by Burton in order to track individual indices, occurrences, trends applicable to early onset or the incidence of disorders (Burton: [p. 211, line 44-47]).

Regarding Claim 9 (Currently Amended), the combination of Miesel and Burton teaches the method of claim 1, wherein the treatment data is received from a plurality of different data sources Miesel discloses a physiological data and other information received from a plurality of sensors [sources] providing metric values of sleep quality [treatment data] (Miesel: [0010], [0065], [0085]).

Regarding Claim 10 (Currently Amended), Miesel teaches a system comprising: 
a communications interface (Miesel: [0064])
a processing device (Miesel: [p. 0090])
an actuator to apply a selected intervention treatment to the user in response to the user selecting the selected intervention treatment from the generated report Miesel discloses an IMD that may include a pump [mechanical actuator] where the IMD is programmed  to deliver therapy based on set of parameters that can be modified or adjusted [applying a selected] automatically or suggested to a patient via a programmer that is reporting quality of sleep where a patient may control to select parameters set [selecting] for the delivery of therapy (Miesel: [0059], [0062], [0077], [0089]).
All other claim limitations/steps recite substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claim 11 (Currently Amended), the combination of Miesel and Burton teaches the system of claim 10, wherein the processing device is further configured to generate a plurality of additional measurements based, at least in part, on the received measurement data, and wherein the plurality of additional measurements represents the plurality of biomarkers associated with the user Miesel discloses based on the received sensors measurements data, additional measurements may be generated such as activity level of the patient, inactivity period, etc. (Miesle: [0065], [0067]; IMD 18 may identify the time at which patient 12 begins attempting to fall asleep in a variety of ways… IMD 18 may monitor the activity level of patient 12, and identify the time when patient 12 is attempting to fall asleep…, [0068]). Miesel further teaches a biomarker (Miesel: [0068]; IMD 18 may determine the time at which patient 12 is attempting to fall asleep based on the level of melatonin within one or more bodily fluids of patient 12…), however does not discloses a plurality of biomarkers. Burton teaches a plurality of biomarkers associated with the user Burton discloses identifying neurological biomarkers [plurality of biomarkers] associated with brain activity and a condition (Burton: [p. 33, 77, 85-86, 152]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Miesel to incorporate the plurality of biomarkers associated with the user, as taught by Burton which helps providing directional, characteristics, and magnitude applicable to therapeutic intervention (Burton: [p. 152, line 15-18]).

Regarding Claim 12 (Original), the claim recites substantially similar limitations to claims 4-5, as such, are rejected for similar reasons as given above.

Regarding Claim 13-14, the claim recites substantially similar limitations to claim 6-7, as such, are rejected for similar reasons as given above.

Regarding Claim 21 (New), the combination of Miesel and Burton teaches the method of claim 1, wherein a subset of the measurement data from a plurality of data sources is prioritized in the generation of the plurality of quality assessment metrics Miesel discloses measurement data from EEG, EOG, ECG signals where an EEG signal detected by electrodes is used [prioritized in the generation] to determine sleep state [quality assessment metrics] of a subject based on frequency band (Miesel: [0122]-[0123], [0128]).

Regarding Claim 22 (New), the combination of Miesel and Burton teaches the method of claim 21, wherein the prioritization is based on a frequency band, enhancement in slow wave activity, suppression of high frequency activity, or ratio of the enhancement versus the suppression Miesel discloses using a frequency band to determine the highest frequency power (Miesel: [0124], [0126], [0128]). However, Miesel does not discloses using slow wave activity and high frequency activity. Burton discloses the data source such as an EEG signal using in a wearable device determines spectral event(s) of interest and characterization of frequencies such as slow (delta) waves and high frequency band to enhance or suppression such activities to reflects on brain activity increase or decrease and ratio between activities (Burton: [p. 9, line 35-42], [p. 48, line 32-39], [p. 75, line 43-38], [p. 130, line 1-8], [p. 156, line 45-47], [p. 183, line 32-42], [p. 184, line 50-51], [p. 187, line 33-34], [p. 219, line 42-49]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Miesel to incorporate the different frequency bands and associated activities in prioritizing data source generating quality assessment, as taught by Burton which may provide implication when exploring sleep and its quality and other conditions (Burton: [p. 238, line 37-38]).


Regarding Claim 23 (New), the combination of Miesel and Burton teaches the method of claim 1, wherein the actuations include at least one of aural, visual, tactile, electrical or magnetic Miesel discloses a medical device may deliver an electrical simulation [electrical actuation] (Miesel: [0009], [0019]). Burton discloses a stimulus via auditory, magnetic coils, electrical, vibration, pressure, etc. (Burton: [p. 240, line 10-14]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Miesel to incorporate the different methods of providing stimulation such as auditory, visual, magnetic, etc., as taught by Burton which may provide affordability to access of intervention and improve quality and safety of individuals (Burton: [p. 176, line 22-24]).

Regarding Claim 24 (New), the combination of Miesel and Burton teaches the method of claim 1, wherein the intervention treatments further include providing pharmacological input to the user Miesel discloses implantable device providing a treatment and delivers a drug [pharmacological] via a pump where a clinician or a patient, for example, identify therapy parameters and program the pump to deliver the therapy according to parameter set such as flow rate, timing, etc. (Miesel: [0011], [0053], [0187]).

Regarding Claim 25 (New), the combination of Miesel and Burton teaches the method of claim 1, wherein the applying a selected intervention treatment to the user is via electrodes Miesel discloses a therapy that includes information such as electrodes for delivery of pulses and delivery of therapy via electrodes (Miesel: [0059], [0087]).

Regarding Claim 26 (New), Miesel teaches a system, comprising: 
a processor; 
a non-transitory memory having stored thereon instructions to cause the processor to execute a method (Miesel: [0175]), the method comprising: 
receiving measurement data from a plurality of data sources, the measurement data comprising a plurality of measurements of biological parameters of a user before and after a sleep intervention Miesel discloses receiving measurement data [biological parameters] of patient sleep quality [before intervention] such as efficiency and latency from plurality of sensors [data sources] such as heart rate, SpO2, blood flow, brain electrical activity, eye motion, etc., and receiving such data metric values indicating sleep quality [after intervention] indicating efficacy of a therapy (Miesel: [0010], [0022], [0029]; delivering deep brain stimulation (DBS) therapy from a medical device to a patient via a lead implanted in a brain of the patient, sensing at least one physiological parameter signal during treatment of the patient with the medical device, determining values of a sleep quality metric based on the at least one physiological parameter signal, [0050]; One or more physiological parameters are monitored to identify the quality of a patient's sleep…, [0052], [0064], [0085])
receiving treatment data comprising one or more treatment parameters associated with the sleep intervention Miesel discloses plurality of therapy parameter sets for delivering treatment associated with sleep intervention (Miesel: [Fig. 10], [0024], [0059]; IMD 18 delivers therapy according to a set of therapy parameters, i.e., a set of values for a number of parameters that define the therapy delivered according to that therapy parameter set…, [0076]; IMD 18 may identify the current set of therapy parameters when a value of one or more sleep quality metrics is collected, and may associate that value with the current therapy parameter sets…, [0078], [0130])
generating a plurality of quality assessment metrics based on the received measurement data, the plurality of quality assessment metrics being generated based, at least in part, on a comparison of the plurality of measurements of biological parameters before and after the sleep intervention Miesel discloses using the parameters obtained from the different measurements to generate plurality of sleep quality assessment metrics such sleep efficacy and latency metrics and comparing current sleep quality metric value to a reference, apply therapy [intervention] according to indication of sleep quality versus pervious quality and monitor progression [comparison], and receive respective updated sleep quality metrics (Miesel: [Fig. 10], [0066]; IMD 18 may determine sleep efficiency and/or sleep latency values…, [0071]; [0074]; an EEG signal may be filtered and analyzed, as well as statistically combined with other physiological parameters, to minimize the possibility of falsely detecting sleep or a sleep state, [0075]; IMD 18 may determine a value for an overall sleep quality metric based on the collected values for the plurality of sleep quality metrics, [0164]; IMD 18 determines a value of a sleep quality metric according to any of the techniques described above (204) …, [0165]; IMD 18 stores a representative value of the sleep quality metric, e.g., a mean or median value, for each of the plurality of therapy parameter sets 152. IMD 18 updates the representative values for the current therapy parameter set based on the newly determined value of the sleep quality metric…, [0173]-[0174], [0176], [0179])

the intervention treatments including applying actuations to a brain of the user Miesel discloses a lead implemented in the brain of a patient delivers brain stimulation therapy [applying actuations to a brain of the user] (Miesel: [0030], [0053], [0057]) 
generating a report (Miesel: [0077]; programmer 28 may report the quality of the patient's sleep to patient 12 to provide patient 12 with an objective indication of whether his or her sleep quality is good, adequate, or poor. Programmer 28 may also present a graphical representation of the sleep quality metric values, such as a trend diagram of values of one or more sleep quality metrics over time).
transmitting an instruction to an actuator to apply a selected intervention treatment to the user in response to the user selecting the selected intervention treatment from the generated report Miesel discloses an IMD that may include a pump [actuator], a therapy delivery module, and a telemetry module receiving a therapy parameters setting by a processor and instruction when executed cause the IMD to perform the function where the IMD is programmed  to deliver therapy based on set of parameters that can be modified or adjusted [applying a selected] automatically or suggested to a patient via a programmer that is reporting quality of sleep where a patient may control to select parameters set [selecting] for the delivery of therapy (Miesel: [0059], [0062], [0077], [0089]-[0090], [0117], [0143]).
Miesel discloses modifying and identifying therapy parameters to produce optimal sleep quality results [0078], [0144], but does not disclose a comparison of plurality of biomarkers in sleep and a model for predication and estimating results of therapy profile of the user and generate a report based on the model.
Burton teaches
a comparison of a plurality of biomarkers identifying markers in a sleep profile of the user Burton discloses comparing sleep quality requirements to include sleep parameters or markers (biomarkers) where biomarkers such as alpha rhythm EEG, alpha and beta waves, frequencies, EMG levels are analyzed at different sleep stages [comparison of a plurality of biomarkers] and generate [identifying] a patient rhythm, frequencies, levels [markers] where activities during sleep are compared to normative or reference data that provides biomarker associated with a patient specific event of interest [sleep profile of the user] (Burton: [p. 53, line 1-9], [p. 76, line 1-10], [p. 86, line 31-53], [p. 95, line 9-19], [p. 151, line 13-19], [p. 170, line 43-46], [p. 185, line 18-19], [p. 211, line 1-6], [p. 227, line 7-10])
generating a machine learning estimation model based, at least in part, on the plurality of quality assessment metrics and the received treatment data, the estimation model being configured to generate one or more predicted results associated with intervention treatments Burton discloses an algorithm that is self-learning or fine-tuning for evaluating outcome measures of a subject(s) test data [treatment data] to establish model(s) corresponding to the subject state configured for predicating probability measures [generate one or more predicated results] and provides analysis that defines probability of an outcomes based on a model [estimation model] defined by parameters or variables used to detect a health condition where the outcomes based on different selected therapies [interventions], e.g. circadian clock shift, medications, stimulation, bright light, etc. for improving sleep quality, reduce deficit, etc., and where the self-learning system trained to predict [estimate] outcome scenarios (Burton: [p. 27, line 1-11], [p. 28, line 55-57], [p. 29, line 7-35], [p. 204, line 40-51], [p.257, line 34-49], [p. 345-346])
generating a report based, at least in part, on the estimation model Burton discloses predicated or estimated values may be reported (Burton: [p. 257, line 48-49])
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Miesel to incorporate identifying markers in sleep profile of the user and to incorporate an estimation model for predicting outcomes of therapy, as taught by Burton in order to track individual indices, occurrences, trends applicable to early onset or the incidence of disorders and providing accuracy of diagnostics and outcomes to accomplish health requirements (Burton: [p. 29, line 43-45], [p. 211, line 44-47]). 


Response to Amendment
Applicant's arguments filed 08/11/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the Double Patenting rejection on pages 7
In response to the Applicant amendment, the amendment is adding a new limitation(s) that is distinct from the amended claim(s) limitations of the co-pending Application No. 17/000,218 as such the instant application claim(s) are patentably distinct.

Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 7-8. 
In response to the Applicant argument and claim(s) amendment, Examiner withdraws the 101 rejection. The claims reciting a process for generating an estimation model using a machine learning to predict results of intervention treatments and generating a report of the model results. Based on the report, a transmitting step to apply to the selected intervention from the report which is considered a practical application.  

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 8.
In response to the applicant argument that Miesel makes no reference to machine learning and Burton makes passing without explaining how to train the machine learning estimation model, Examiner respectfully disagree. While the Applicant argument is directed to a new added feature, Examiner asserts that the combination of the references discloses sleep quality monitoring. Although the Applicant claim(s) did not recite a training of an estimation model neither the specification provides any discerption of how to train a machine learning to generate an estimation model, Burton explicitly discloses a self-training and artificial intelligence model a that machine learning provides a estimation model(s) corresponding to outcomes. 
As such, Applicant's argument regarding the reference Miesel and Burton is unpersuasive. 

Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2013/0303837		Systems and Methods for Optimization of Sleep and Post-Sleep Performance
The references are relevant since it discloses monitoring patient sleep pattern and enhancing sleep performance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626       

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626